PER CURIAM.
This cause was heard on the petition of the appellee to review the judgment of the circuit court dated May 13, 1963, which said judgment was rendered on this court’s ■opinion and mandate issued April 30, 1963, 151 So.2d 879. The appellee complains that the judgment rendered on the ■opinion and mandate of this court was erroneous and failed to conform to said opinion and mandate.
The opinion of this court, as amended, provided in part:
“The judgment appealed is affirmed insofar as it found the appellant guilty of conversion and taxed costs * * *. In all other respects it is •.reversed, and the cause is remanded for the entry of a judgment in favor of the appellee based on the value of the stock at the time of its conversion by the appellant, to-wit: August 3, 1959, with interest at the lawful rate from that date until the rendition of judgment.”
The trial judge rendered a judgment in which he awarded the value of the stock as of August 3, 1959, and interest from that date until July 3, 1962, which was the date of the rendition of the summary judgment reversed by this court.
Although the language of our opinion may be susceptible to various inferences, the judgment rendered by the trial judge on May 13, 1963, is not in compliance with the opinion and mandate of this court and the same is hereby vacated and set aside. The cause is now remanded to the trial court for the entry of a judgment for the value of the stock on August 3, 1959, and lawful interest on that amount from August 3, 1959, until the trial judge enters the judgment now directed, together with such lawful costs as have heretofore been taxed.
It is so ordered.